Citation Nr: 1119064	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a compensable rating for residuals of an injury to the left foot and toes from the period of October 11, 1979 through May 12, 2009.

2.  Entitlement to a rating in excess of 10 percent for residuals of an injury to the left foot and toes for the period beginning May 12, 2009.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a noncompensable rating for residuals of an injury to the left foot and toes.  The Veteran appealed the assigned rating.  

In July 2009, the RO awarded an increased rating of 10 percent for his service-connected left foot and toes disability, effective May 12, 2009.  Nonetheless, the issue of entitlement to an increased evaluation for the left foot and toes disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2010, the Board remanded this matter to the RO for further development and readjudication of the issue on appeal.  Following its completion of the Board's requested actions, the RO denied the Veteran's claim for a rating in excess of 10 percent (as reflected in a March 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Prior to May 12, 2009, there is no evidence of record to demonstrate residuals of an injury to the left foot and toes approximated moderate disability. 

3.  Beginning May 12, 2009, residuals of an injury to the left foot and toes were manifested by moderate flatfoot on weight bearing, and pain on manipulation and use of the left foot, with partial relief from symptoms with rest, elevation, heat, surgery, and medication.


CONCLUSIONS OF LAW

1.  Prior to May 12, 2009, the criteria for a compensable rating for residuals of an injury to the left foot and toes were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.71a, 4.118 including Diagnostic Codes 5003, 5276, 5284, & 7802 (2010).

2.  Beginning May 12, 2009, the criteria for a rating in excess of 10 percent for residuals of an injury to the left foot and toes were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.71a, 4.118 including Diagnostic Codes 5003, 5276, 5284, & 7802 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating for a bone disorder was received in April 2005.  Correspondence dated in April 2006 clarified that the Veteran sought an increased rating for residuals of an injury to the left foot and toes when he submitted his April 2005 request for a bone disorder.  Letters dated in April 2006 and April 2010 notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

Further, the Court in Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran by correspondence in April 2010.

All pertinent development has been undertaken, VA feet examinations were performed in May 2009 and February 2011, and all available evidence, including VA outpatient treatment records, have been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is filed until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

5276
Flat foot, acquired: 
Rating

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.


Bilateral
50

Unilateral
30

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:


Bilateral
30

Unilateral
20

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10

Mild; symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010)

5277
Weak foot, bilateral: 
Rating

A symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness:


Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2010)

5278
Claw foot (pes clavus), acquired: 
Rating

Marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity:


Bilateral
50

Unilateral
30

All toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads:


Bilateral
30

Unilateral
10
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010)

5283
Tarsal, or metatarsal bones, malunion of, or nonunion of: 
Rating

Severe
30

Moderately severe
20

Moderate
10

Note: With actual loss of use of the foot, rate 40 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010)

5284
Foot injuries, other: 
Rating

Severe
30

Moderately severe
20

Moderate
10
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010)

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

7802
Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or greater
10
Note (1): A superficial scar is one not associated with underlying soft tissue damage.
Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect the anterior potion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2010)

Factual Background

The Veteran failed to report to a scheduled VA feet examination in March 2006.  

During an August 2007 VA feet examination, the Veteran told the examiner that the scheduled examination was for complaints of residuals of an injury to his right foot and toes, and the examination request incorrectly listed left foot and toes.  The examining physician examined the right foot and toes, but did not provide a diagnosis for the right foot and toe complaints due to lack of pathology.  She did not examine the left foot and toes.  However, X-ray films of the left foot were obtained and found no evidence of fracture, dislocations or bony erosions.  The visualized joint spaces were unremarkable.  The impression was that no significant abnormalities were seen.

During a May 2009 VA feet examination, the Veteran reported the arch was gone in his left foot.  He denied any specific injury or problems with the toes of the left foot.  He indicated that his left foot problem had progressively worsened since its onset.  Left foot symptoms included pain to the top and medial aspect (while standing and walking), swelling at the base of the ankle in the anterior portion (while standing), heat in the midfoot and arch (while standing and walking), stiffness in the ankle and forefoot (while standing and walking), fatigability, weakness, and lack of endurance throughout the entire foot (while standing and walking).  No redness was identified.  The Veteran acknowledged flare-ups of foot joint disease, one to three times per month lasting one to two days at a time.  He noted damp and/or cold weather was a precipitating factor for flare-ups, and that the flare-ups limited prolonged standing.  He reported he was able to stand for 15 to 30 minutes and walk for 1/4 mile.  The Veteran utilized an over-the-counter orthotic shoe insert and described the efficacy of the insert as "fair."  

On physical examination of the left foot, there was no evidence of swelling or instability.  There was objective evidence of painful motion (flexion and extension against resistance produced pain in the forefoot), tenderness over all bony processes, weakness (muscle strength of flexors/extensors of foot and toes was 3 out of 5), and abnormal weight bearing shown through an unusual shoe wear pattern.  There was dry skin over the sole of the foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Non-weight bearing and weight bearing Achilles alignment was normal.  There was no forefoot or midfoot malalignment and no pronation.  An arch was not present on weight bearing or non-weight bearing.  The location of the weight bearing line was over the great toe.  There was pain on manipulation.  There was no muscle atrophy of the foot.  X-ray views of the left foot revealed normal bone density, no fracture-dislocation, unremarkable soft tissues, and a small left Achilles enthesophyte.  The diagnosis or etiology of the left foot problem was muscle strain and pes planus with residuals to the left foot and toes.  

The examiner noted severe effects on the following daily activities: shopping, exercise, sports, and recreation.  He noted moderate effects on the following: chores and travel.  The Veteran reported he was unemployed for two to five years due to left shoulder pain and surgery, and his usual occupation was a construction superintendent.  

VA outpatient treatment records dated through October 2009 reflect treatment for several disorders, mostly related to mental health issues, with occasional complaints of musculoskeletal pains in various joints.

During a July 2009 VA Psychotherapy session, the Veteran gave a history of employment for many years despite alcohol and drug use, until 2006 when he was hospitalized for cocaine addiction and then for a hernia operation. 

In a February 2011 VA feet examination, the Veteran reported he felt shooting pains in his left foot after cold and rainy weather or with more activity and/or staying on it too long.  He stated that when it started to hurt, he sat or laid down.  He noted the pain had progressively worsened since onset.  He had partial relief from symptoms with rest, elevation, heat, surgery, and medication.  Left foot symptoms included pain to the top of the foot (while standing, walking, and at rest), swelling at the top of the foot to the ankle (while standing, walking, and at rest), heat at the top of the foot and traveling through the foot (while standing and walking), stiffness, fatigability, weakness, and lack of endurance throughout the entire foot (while standing and walking).  No redness was identified.  The Veteran acknowledged flare-ups of foot joint disease, weekly or more often for one to two days at a time.  He noted damp and/or cold weather was a precipitating factor for flare-ups, and they were relieved by rest, elevation, tramadol, and heat.  He reported he was able to stand for one hour and walk for 1/4 mile.  The Veteran denied the need for assistive aids or devices. 

On physical examination of the left foot, there was no evidence of swelling or instability.  There was objective evidence of painful motion at the top of the foot, tenderness in the space between the second and third toes which was proximal with mild palpation, weakness (could not walk on toes or heels), and abnormal weight bearing shown through an unusual shoe wear pattern.  There was a scar which measured two centimeters long by one centimeter wide.  There was no evidence of flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  Non-weight bearing and weight bearing Achilles alignment was normal.  There was no forefoot or midfoot malalignment.  Examination revealed moderate pronation.  An arch was present on non-weight bearing, but there was no arch on weight bearing.  There was no pain on manipulation.  There was no left heel valgus.  The location of the weight bearing line was over the great toe.  There was no muscle atrophy of the foot.  X-ray views of the left foot revealed no evidence of fracture or dislocations.  There were minimal spurs on the posterior calcaneuous.  The interpreter's impression was minimal degenerative joint disease.  The diagnosis or etiology of the left foot problem was calcaneal degenerative joint disease.  

The Veteran reported he had been unemployed since July 2006 and that he could not go back to work in construction due to his feet and shoulder conditions.  While in construction, he had to climb high on the sides of structures like radio towers and smoke stacks.  He felt his painful left foot precluded him from resuming work in construction because he was unable to safely work on a construction site.  He stated he was in the process of trying to get vocational training which would allow him to have a desk job.

Period Prior to May 12, 2009

The Veteran failed to report for a March 2006 VA feet examination.  There is no medical evidence that the left foot and toes disability increased in severity during the period prior to May 12, 2009.  The Veteran claimed that the residuals of an injury to his left foot and toes increased in an April 2005 claim for a bone disorder; however, there was no medical evidence that the disability increased in severity within the claims file.  X-ray films revealed no abnormalities.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, no medical expert with specialized knowledge or training described disability of the left foot that approximated a 10 percent rating.  To this extent, the appeal is denied.   

Period After May 12, 2009

In order for a rating higher than 10 percent to be awarded for residuals of an injury to the left foot and toes for the period beginning May 12, 2009, there must be objective evidence of moderately severe or severe injuries to the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  A higher evaluation of 20 percent is not warranted unless the foot injury results in moderately severe symptoms.  In the present case, the Board finds that the Veteran's left foot symptoms are not moderately severe in nature to warrant a 20 percent rating.  During the February 2011 VA feet examination, the Veteran reported he was able to stand for up to one hour and walk 1/4 mile.  He denied the use of assistive aids or devices, and he indicated that he had partial relief from symptoms with rest, elevation, heat, surgery, and medication.  Therefore, the Board finds his left foot injury residuals are most consistent with the 10 percent rating assigned for moderate symptoms.

The Board has also considered higher ratings under other applicable Diagnostic Codes.  There was no evidence of claw foot or malunion or nonunion of the tarsal or metatarsal bones that would warrant a higher rating under Diagnostic Codes 5278 or 5279.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5279.  A higher rating is not warranted under Diagnostic Code 5276 because there was a finding of moderate pronation and there was no pain on manipulation.  While the Veteran did experience pain on use of the feet, this is also the criteria for the presently assigned 10 percent rating.  Clearly, prolonged use of the left foot is painful, as described by the Veteran; however, this is contemplated by the 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has also considered the Veteran's scar noted as two centimeters long by one centimeter wide.  However, under Diagnostic Code 7802, a 10 percent rating is warranted for a superficial, nonlinear scar covering an area or areas of 144 square inches (929 square centimeters) or greater, which simply is not the case here.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).

The Board recognizes the February 2011 diagnosis of calcaneal degenerative joint disease and has also considered the rating criteria under Diagnostic Code 5003 for degenerative arthritis.  However, the X-ray evidence interpreted in the February 2011 VA feet examination showed minimal degenerative joint disease from minimal spurs on the posterior calcaneous.  The evidence did not reveal involvement of two or more major joints or two or more minor joints, as contemplated in Diagnostic Code 5003.  Thus, a rating under Diagnostic Code 5003 is also not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)
 
While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 10 percent.  To this extent, the appeal is denied.   

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his left foot disability that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  With respect to employment, the Board notes the Veteran reported he could not go back to work in construction due to his feet and shoulder conditions.  However, during a July 2009 VA Psychotherapy session, the Veteran gave a history of employment for many years despite alcohol and drug use, until 2006 when he was hospitalized for cocaine addiction and then for a hernia operation.  It appears that recent statements were made in an effort to obtain a greater monetary benefit, and are not credible, particularly in light of the July 2009 statement, which is a statement made without regard to pecuniary interests.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 10 percent evaluation.


	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to a compensable rating for residuals of an injury to the left foot and toes prior to May 12, 2009, is denied.

Entitlement to a rating in excess of 10 percent for residuals of an injury to the left foot and toes for the period beginning May 12, 2009, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


